El Juez Asociado Señob Wole,
emitió la opinión del tribunal.
Se trata de una moción para desestimar una apelación por frívola.
En la demanda se alegaba que la demandante era dueña de los pagarés en que se basaba el litigio, mas no que los mismos no habían sido endosados en favor de la tenedora por las personas a cuyo favor habían sido expedidos los pa-garés originalmente. Hasta que se nos demuestre lo con-trario consideraremos que la alegación relativa a la tenencia de los pagarés es la alegación de un hecho último, incluyendo, de ser necesario, un endoso. Sería una práctica más segura alegar el hecho del endoso.
Los págarés fueron presentados durante el juicio y su endoso fué probado. No se adujo excepción previa y el defecto contenido por la demanda, que se alegaba era defectuosa, fué subsanado.
 Los demandados compraron un autocamión, otor-garon un contrato de venta condicional y suscribieron pagarés por el valor del autocamión. En todo contrato de venta condicional el vendedor tiene por lo menos la opción de de-mandar en cobro del precio. In Re Bettmam-Johnson Co., 250 Fed. 666. En Puerto Rico dicho vendedor no está obli-gado a vender primeramente la propiedad cuyo título él re-tiene, sino que puede instituir un procedimiento en cobro del precio. Dudamos en verdad que cuando se endosa un pagaré a un tercero, procede una- acción para recobrar la pro-piedad. Podría surgir un impedimento (estoppel).
No encontramos que se haya cometido ningún error subs-tancial y la apelación debe ser desestimada por frívola.